 PLASTICS PLANT,PLUMBING FIXTURES DIV.629Plastics Plant,Plumbing Fixtures Division,Norris In-dustriesandOrange County District Council ofCarpenters,AFL-CIOand United Furniture Work-ers of America,Local 1010,AFL-CIO,Party to theContractPlastics Plant,Plumbing Fixtures Division,Norris In-dustriesandOrange County District Council ofCarpenters,AFL-CIO. Cases 21-CA-12144, 21-CA-12144-2, and 21-CA-12238November 4, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn June 28, 1974, Administrative Law Judge E.Don Wilson issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filedcross-exceptions, a brief in support thereof, and an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommended Or-der, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent, PlasticsPlant, Plumbing Fixtures Division, Norris Industries,LaHabra, California, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified.1.Insert the following as new paragraph 1(e) andreletter the subsequent paragraph accordingly:"(e)Requiring its employees to sign cards author-izing Respondent to deduct dues from their wages onbehalf of the Furniture Workers."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.' In the fourth and fifth paragraphs of sec. III, C, the Administrative LawJudge refers to the Carpenters instead of the Furniture Workers. In the thirdparagraphs of sec. V and the Conclusions of Law, he also refers to May 10,1973, instead of September 10, 1973. Finally, he fails to include in the Orderand the notice a paragraph prohibiting Respondent from requiring its em-ployees to sign cards authorizing it to deduct dues from their wages for theUnited Furniture Workers of America, Local 1010, AFL-CIO. We herebycorrect these inadvertent errors.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTassistUnited Furniture Workersof America, Local 1010,AFL-CIO,herein Fur-nitureWorkers, by entering into or maintaining,or enforcing,or giving effect to a collective-bar-gaining agreement with the Furniture Workersat a time when the Furniture Workers does notrepresent a majority of our employees particu-larly because we are not engaged in our normallevel of production or we do not have a repre-sentative number of employees in substantiallyall our classifications.WE WILL NOTinterfere with, restrain,or coerceour employees in any other manner in the exer-cise of their rights to self-organization,to form,join,or assist labor organizations, to bargaincollectively through representatives of their ownfree choice,and to engage in other concertedactivities for the purposes of collective bargain-ing and other mutual aid or protection or to re-frain from any and all such activities,except tothe extent that such rights may be affected by anagreement requiring membership in a labor or-ganization as a condition of employment as au-thorized in Section 8(a)(3) of the Act.WE WILL NOTrecognize or contract with theFurniture Workers unless and until it is certifiedby theBoard as the representative of the majori-ty ofour employees in an appropriate unit.WE WILL NOTgive effect to or perform ormaintain or give force to our September 10,1973, contract with the Furniture Workers orany modifications or renewal thereof or any su-perseding agreement, except that any benefitsnow enjoyedby ouremployees will not be di-minished by such action on our part.WE WILL NOTrequire any employee to sign acard authorizing us to deduct dues from wagesfor the Furniture Workers.WE WILL NOTrequire any employee to read acontract between us and a union, "as a condi-tion of employment."WE WILLreimburse all our present and former214 NLRB No. 112 630DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees for any initiation fees, dues,assess-ments, and other moneys our employees mayhave paid to the Furniture Workersas an illegalcondition of employment since September 10,1973, together with interest at 6 percent, if anysuch moneys have been paid. Employees whowere members of the Furniture Workers whenemployed are not herein included.II.THE LABORORGANIZATIONSOrange County District Council of Carpenters, AFL-CIO, and United Furniture Workers of America, Local1010, AFL-CIO, at all material times, have been labor or-ganizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESPLASTICS PLANT,PLUMBINGFIXTURES DIVISION, NORRISINDUSTRIESDECISIONSTATEMENT OF THE CASEE. DON WILSON, Administrative Law Judge: Pursuant todue notice, a hearing in these consolidatedcaseswas heldbefore me on May 7 and 8, 1974, at Santa Ana, California.An Order Consolidating Cases, Consolidated Complaintand Notice of Hearingwas issuedby the General Counselof the National Labor Relations Board, herein the Board,on March 20, 1974, upon charges filed by Orange CountyDistrict Council of Carpenters, AFL-CIO, herein Carpen-ters,on September 20, 1973, in Case 21-CA-12144 andamended March 14, 1974, and upon a charge in Case 21-CA-12144 2 filed on October 3, 1973, and amendedMarch 14, 1974, and upon a charge in Case 21-CA-12238filedNovember 12, 1973. Copies of such charges andamendments were served on United Furniture Workers ofAmerica, Local 1010, AFL-CIO, herein Furniture Work-ers, asa party to the contract, in due course.' The consoli-dated complaint alleges that Plastics Plant, Plumbing Fix-turesDivision, Norris Industries, herein Respondent, vio-lated Section 8(a)(1), (2), and (3) of the National LaborRelations Act, herein the Act, by various acts and conduct.Each of the parties appeared throughcounsel inthis pro-ceeding and fully participated therein.Briefsreceived fromthe participating parties about June 10, 1974, have beenconsidered.Upon the entire record, and my observation of the wit-nesses,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all times material, Respondent has been a corpora-tion engaged in the manufacture, sale, and distribution ofvariousmarble and fiberglass plumbing fixtures at itsplant, located at La Habra, California. In the course andconduct of itsbusiness, it annually purchases and receivesgoods and material valued in excess of $50,000 directlyfrom suppliers located outside California. At all materialtimes, it has been an employer engaged in commerce andin a business affectingcommerce within the meaning of theAct.A. The IssuesAs framed by the pleadings, the issues include whetherRespondent on September 7, 1973,2 when it first recog-nized the Furniture Workers and, when it entered into acontract with the Furniture Workers on September 10, hadin its employ a representative complement of employees initsmany job classifications and whether it was at suchtimes producing at an even "substantially" normal level.Coincidental to this issue is whether a "real question con-cerning representation" existed, as early as September 7.The contract which Respondent and the Furniture Work-ers entered into on September 10 contained a union securi-ty clause. A legal issue to be determined is whether onSeptember 7 and September 10 Respondent unlawfully as-sistedFurnitureWorkers in violation of Section8(a)(1),(2), and (3) of the Act. There will also be considered issuesas to whether Respondent unlawfully attempted to induceemployees to sign authorization cards for or dues checkoffauthorization cards for the Furniture Workers. A distinctissue iswhether Respondent violated Section 8(a)(3) and(1) of the Act by failing and refusing to employ Tony Rey-noso because he failed to sign a union dues checkoff au-thorization card for the Furniture Workers.B. The Facts With Respect to Unlawful Assistance to theFurnitureWorkersGeneral Counsel not only alleges in his complaint thatRespondent violated Section 8(a)(1), (2), and(3) of the Actby recognizing the FurnitureWorkersand contracting withit at a time when Respondent did not have a representativecomplement of employees and was not engaged in reason-ably to be expected normal production,but also that it soviolated theAct byrecognizing the FurnitureWorkerswhen the Carpenters were also claiming to be the bargain-ing representative of Respondent's employees.This latteralleged violation,contends General Counsel,would be aviolation of the principle enunciatedby the Board inMid-west Piping & Supply Co.,63 NLRB 1060.I shall find noviolation of the law in light of the so-calledMidwest PipingSupplydoctrine because I shall find that,as of September 7and September 10, Respondent was not employing a repre-sentative number of employees and had not reached a rea-sonablyto be anticipated level of production of operations.Ifmylatter conclusion,as was contendedfor by the Gen-eralCounsel, is correct,then as of those dates, it wouldhave been unlawful for Respondent to recognize and con-Furniture Workers was permuted to intervene in this case2Hereinafter, unless otherwise indicated, all dates refer to 1973 PLASTICS PLANT, PLUMBING FIXTURES DIVtract with either the Furniture Workersorthe Carpenters.Thus, I find it unnecessary to decide whether the Carpen-tersmade either a substantial claim to representation or abare or naked claim. General Counsel does not claim thatRespondentis a successorcorporation.As of the time of the hearing, Respondent manufacturedfiberglass tub and showerstalls and alsosynthetic marbleflatstock and "intralavs" (sinks). It also operated, in con-nection with such production, warehouse facilities and ithad in its employmaintenanceworkers requiredto main-tain equipment and machinery. Its plant was purchasedfrom Selectile, a division of K-Tile Company, which hadoperated the marble and fiberglass department and ware-house facilities,at the same location as Respondent's plant.Selectilesold the fiberglass and snythetic marble depart-menttoRespondent about August 1 and Selectile, there-upon, ceased manufacturing at the facility in question andlaid offall itsemployees with the exception of about 10who were needed by Respondent to get the plant ready forRespondent when it began operations.Four different unions, among whom were the Carpen-ters, represented a variety of employees at Selectile when itoperated the plant here in question. Selectileengaged inother operations in addition to those described above whenitoperated the plant. The Carpenters represented the em-ployees in the fiberglass tub and shower stall department.'Prior toSelectile's saleof some of its operations at theplant here in question to Respondent, it employed about 60employees in the synthetic marble department and about33 employeesin itsfiberglass tub and shower stall depart-ment; it had about 7 maintenance employees and about 4warehouse employees. It produced about 2,000 square feetof material each day in the flatstock division of its synthet-icmarble department and about 100 units per day in theintralav division of the synthetic marble department and itproduced about 85 units each day in the fiberglass tub andshower stall department. In the sale, Selectile sold to Re-spondent all the means necessary for such production.Respondent began production at this plant on Septem-ber 4, 3 days before it recognized the Furniture Workers asa bargaining representative of all its employees. On Sep-tember 7, Respondent had in its employment but 21 work-ers. It performed operations only in the flatstock divisionof the synthetic marble department and, as of September 7,itwas not even operating its fiberglass tub and shower stalldepartment. At that time and for some time thereafter, itwas training employees and for at least several months,there was a rather considerable turnover in employment. Ifind it would be unreasonable to find that Respondent,when it began to operate the departments it purchasedfrom Selectile, did not hope and intend to operate the syn-thetic marble department and the fiberglass tub and show-er stall department much like Selectile had done. Had Re-spondent even contemplated that its production operationswould be much less than those of Selectile, there wouldhave been no reason for Respondent to buy from Selectileall itsequipment and machinery for the synthetic marbledepartment and for the fiberglass tub and shower stall de-3 Selectile did not sell its plastic laminate department to Respondent631partment. As of September 7 and 10, Respondent was notevenoperating the fiberglass tub andshower stalldepart-ment,although it had hadin itsemployment from Septem-ber 4, Chavez and Vega, whom Respondent employed atthat time solely for the purpose of preparingthe fiberglasstub and shower stall departments for operation. Such oper-ation did not begin until September 14.I recognizethat,merely because Respondent purchasedall the equipment and machinery in question from Selec-tile, itshould not be concluded that Respondent intendedto operate "exactly" as had Selectile. Nonetheless, suchpurchase necessarily indicates to me that Respondent in-tended to conduct an operation similar to that of Selectile.The record reveals that it ultimately did operate in sub-stantially the same fashion and with approximately thesame numberof employees and with the same amount ofproduction, as had Selectile.Selectile operated two divisions in its synthetic marbledepartment: one being devoted to the manufacturing ofsnythetic marble sinks, and the other division was engagedin producing synthetic marble flatstock.5 In the marble de-partment, Selectile employed about 55 workers and in thefiberglass tub and shower stall department, it had in itsemploy approximately 28 workers and produced about 80to 90 units per day.On September 7, Respondent produced only about 600square feet of flatstock, using approximately 15 employees.Production in that department continuedto increase, sothat by December, Respondent's production in the marbledepartment compared favorably to that which had beenSelectile'sproduction level.More than 2 months passedafter September 7 before Respondent produced fiberglasstub and shower stalls which substantially compared inamount with that previously produced by Selectile.Respondent's employees on September 7 were mostlytrainees,who were in the process of learning how to con-duct operations, so that Respondent could produce fin-ished products.That Respondent reasonably anticipated performingproduction substantially as had Selectile is evidenced bythe fact that Respondent kept in its employmajor figuresin Selectile's operations. JackWinnick had been K-Tile'sgeneral manager and Jack Samples had been in charge ofK-Tile's syntheticmarble department and its laminatedplastic department. They went with Respondent on Sep-tember 4. Respondent further retained the services of GarySamples, Rudy Vega, who had been the production fore-man in Selectile's fiberglass department, and Ben Lopezwho had been foreman of Selectile's synthetic marble de-partment. As time passed, beginning September 4, Respon-dent has produced substantially the same products in itssynthetic and marble and fiberglass departmentsas Selec-tile produced, prior to the sale to Respondent.On September 7, of Respondent's 21 employees, only 16were employed in the synthetic marble department, 3 em-ployees were engaged in maintenance work, and only 2employees were employed in the fiberglass tub and showerstall department.° It produced approximately 100 units per day5 Production averaged about 2,000 square feet per day 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDI realize that,as of the time Respondent began its opera-tions, it could not,with precision,determine the exactamount of production,the exact number of classificationsengaged in production,or the exact number of employeeswho would be in such classification.However,Icannotconceive of Respondent as, or treat it as, an enterprise thathad neither hopes nor plans when it made such a signifi-cant purchase and when it initiated its operations on Sep-tember 4. I am convincedthaton the critical days in ques-tion in this case,i.e.,September7 and 10,Respondentknew that it was not engaging in a level of productionwhich itconsideredto bethat of the future nor was itemploying sufficient workers in many classifications that itknew it would be employing in the future.Respondent's increase in the number of its employeeswas not sudden but it was continuous until almost the endof the year. By October1, it had 28 employees;by October10, it had 40employees;by October 13, it had 44 employ-ees; and byOctober 31, it hadfrom 48 to 51 employees.Thesenumbers referredonly tothe number of employeesin thesyntheticmarble department.In this department, ithad produced210 square feet of material in the flatstockdivision as of September5. It wasnot until September 17that itfirst produced intralav and,as of that date,its flat-stock department was producingonly approximately 680square feet of material.Such production increased continu-ally throughSeptember,October, November,and Decem-ber. ByDecember 28, it was producing almost the sameamount of flatstock as had Selectile,i.e., 1,820 square feetof materialper day. It may be noted that it produced onlyabout 680 square feet of material as of October 1, but thatthis amount increased to about 1,200 squarefeet by Octo-ber 23and about 1,600 square feet as ofOctober 31. Suchgradual but steady increase of production was true in theintralav division,as reasonably should have been antici-pated by Respondenton September7 and 10. While only22 sinkswereproduced by it as of October 1, it produced60 per day as of October 23, 85 per day as of November 21,and 106 perday as of December 28Respondentdid noteven begin to operate its fiberglasstub andshower stall department until about September 14.Vega and Chavez,between September4 and14,were em-ployedin gettingthatdepartment set for operation.In thisdepartment also, there was a gradualbut steadyincrease inthe number of employees and the number of units pro-duced.6On September17, therewere about 6 employees inthe fiberglass department.By October30, and continuinguntil December 28, there were approximately23 employeesin thatdepartment.On September17,Respondent pro-ducedonly seven units in the fiberglass department. ByOctober 24,24 units were being produced in that depart-ment eachday. By October26, 44 units were being pro-ducedin that departmenteach day. By November 5, Re-spondentproducedabout 60 unitseach dayin that depart-ment.And between November12 and December 28,Respondent was producingabout70 to 80 units.In the middle of September,although workin almostevery classification was beingperformed,many of the em-6As I have previously noted,Ican come to no conclusion but that Re-spondent must have reasonably anticipated such increasesployees "doubled in brass."At thattime,a single employeecould not performonly in one jobclassification.Of course,ithas been noted that Respondent signed acontract with the Furniture Workers on September 10. Be-ginning about September 20, Respondent distributed cop-ies of this contract to each of its employees as well as awritten statementwhich theemployees were to sign. Thewritten statement was to the effect that the employees inquestion would read not merelythe Company's handbook,but alsothat they would readthecontractwithin 2 days "asa condition of employment."William Kennington was the industrial relations manag-er for Respondent. He and others under his direction, earlyinSeptember,distributed dues deduction authorizationforms for the FurnitureWorkersto all employees of Re-spondent.Respondent included a dues deduction authori-zation card for the FurnitureWorkerswith a packet, in-cluding the contract,to each new employee for theemployee's signature.Itwas the practice in the office that,after a prospectiveemployeewas interviewed and hadpassed his preemploymentphysical,a package includingthe dues deduction authorization form was handed to suchemployee and he was asked to complete"all" the forms,including the duesdeductionform, and"bring them backto us."The employeeswerenotroutinelytold thattheywere under no obligation to sign a dues deduction authori-zationcard. Thispractice began about September 17.C. Concluding Findings as to UnlawfulAssistance Includingthe Violationsof Section8(a)(3) and(1) in RequiringEmployees, Including New Hires, To ReadRespondent'sContractWithFurnitureWorkers and GivingThem UnionDues AuthorizationCards as Part of a "Package" forSignatureIconclude that neither on September7 nor 10 did Re-spondentemploy a reasonablyto be anticipated comple-ment of employees nor was its level of operations anywherenear what Respondentwould reasonablyexpectto be nor-mal.Its fiberglasstub andshower stall department was notbeing operated at all. It was operatingonly the flatstockdivisionin the synthetic marbledepartment. I find it ob-vious that Respondent intended as of September 7 and 10to operate all the divisions it ultimatelydid operate. Obvi-ously, it purchased from Selectile the equipment and ma-chineryused for those operationsonly for thepurpose ofusing them.Ihave noted how Chavez and Vega,prior toSeptember14,were employedfrom September4, only forthe purpose of preparing the fiberglasstub andshower stalldepartment for manufacturing uses. It has been noted thatRespondent's production level inthe syntheticmarble de-partment did not reach a level comparable to that of Selec-tileuntilDecember.Itwas not until more than a monthafter the contract,withits unionsecurityclause,was execu-ted that Respondentapproached a productionlevel in itsfiberglasstub andshower stall departmentwhich may beconsidered comparableto that ofSelectile.Whileacknow-ledging that Respondent was underno duty to reach pro-duction levels comparableto that ofSelectile, it appearsobviousthat suchwas contemplated by Respondent or else PLASTICS PLANT, PLUMBING FIXTURES DIV.itwould not have purchased from Selectile all the equip-ment and machinery from Selectile which Selectile used initsmanufacturingoperations in those departments.On September 7, most of the employees were "generalhelpers." I find this a euphemismfor "trainees,"who, ofnecessity, were being taught how to perform the operationsnecessary to produce products in their finished form. OnSeptember 7 and 10, the majority of employees on whosebehalf the Union would eventually representas exclusivebargaining representative would have no voice in suchchoice, even though the Union under the contract wouldbe their bargaining representative and they would have tocomply with the union securityclause.As of September 7and 10, Respondent's job classifications were not sub-stantially filled,and I find it abundantly clear thatRespondent's operations of its departments was not sub-stantially normal. Respondent must have reasonably antic-ipated what eventually turned out to be the fact, viz, thatits complement of employees would most substantially in-crease and that its level of production would of necessitybe much higher if it were to survive as a going operation.I find General Counsel has, by a preponderance of theprobative and substantial evidence, established that Re-spondent, by its premature recognition of and contractingwith the Carpenters, as above described, violated Section8(a)(1), (2), and (3) of the Act.I further conclude that Respondent, by either openly ortacitly soliciting signatures of dues authorization cards byemployees, including applicants for employment, unlawful-ly assisted the Carpenters in violation of Section8(a)(1)and (2) and the employees were discriminatedagainst inviolation of Section 8(a)(3) and (1) of the contract.I conclude also that Respondent violated Section8(a)(1),(2), and (3) of the Act, by soliciting, tacitly or otherwise, allemployees, including applicants for employment, to sign astatement that he had received a copy of Respondent'scontract with the Furniture Workers and that he wouldread such contract within 2 days "as a condition of em-ployment." I find that an employee under Section 7 of theAct has the unqualified right not to read any contract withany union. In violation of Section 8(a)(1) of the Act, Re-spondent attempted to and did interfere with, restrain, andcoerce employees in their rights so to refrain, and by re-quiring them toagreethat they would read such contractwithin 2 days "as a condition of employment," the Respon-dent violated Section 8(a)(3) and (1) of the Act.I further conclude that Respondent's solicitation, tacit orotherwise, that all new employees sign cards authorizingRespondent to deduct union dues from their wages for thebenefit of the Furniture Workers, was violative of Section8(a)(1), (2), and (3) of the Act.D. Midwest PipingI first note that I credit all the testimony of Bill Miller,business representative of the Carpenters. I have no doubtthatRespondent, for a long time prior to September 7,knew that the Carpenters claimed to be a bargaining repre-sentative of Respondent's employees. However, in view ofmy findings above that on September 7 and 10 Respondentneither had a substantial complement of employees nor633had it reached what it must reasonably have expected to beits normal level of production, I find it unnecessary to passon the question as to whether the principles first enuncia-ted by the Board inMidwest Piping Co., supra,and thereaf-ter variously refined by the Board, were violated.7 I notethat I have a substantial question in my mind that a "realquestion concerning representation" could have existedwithin the meaning ofMidwest Pipingwhen recognitionwas given and the contract was signed on September 7 and10, respectively, with the Furniture Workers. If, because ofan insufficient complement of employees and substantiallack of normal production, there could not be a "real ques-tion concerning representation," then I fail to see howMid-west Piping Co., supra,would be involved in this case. Ihave already found that Respondent gaveunlawful assis-tance and support to the Furniture Workers by grantingrecognition before it had a representative work force andat a time when a complement of personnel must have beenin the process of a necessary foreseeable plan of rapid ex-pansion. I note that, since the contract was executed byRespondent and the Furniture Workers at a time whenRespondent did not have a representative complement ofemployees and had not reached anything like its reason-ably to be expected normal production, the union securityclause in the agreement was illegal in terms of Section8(a)(1), (2), and (3) of the Act as was the entire contract.Of course, I recognize an employer's duty to remain neu-tralwith respect to proper requests for recognition fromcompeting unions. But here I find, merely, that this em-ployer would have violated the Act in recognizinganyunion as the collective-bargaining representative of its em-ployees on September 10, because such recognition wouldbe unlawfully premature. I find no need to determinewhether the Carpenters' claim for recognition was merely"naked" or "colorable" or "what have you." The fact isthatRespondent's recognition of the Furniture Workersand signing a contract containing a union security clause issufficientbasis for my finding a violation of Section8(a)(1), (2), and (3) as claimed by the General Counsel. IfindMidwest Piping, supra,either not apropos or superflu-ous.E. Respondent's Alleged Violationof Section8(a)(1) and (3)by its Refusal To Employ TonyReynosoIwould find a violation of Section 8(a)(3) and (1) byRespondent with respect to Reynoso,were I to creditReynoso's testimony in full, including his testimony thatSamples told Reynoso that the reason he was not beinghired was because he had not filled out an authorizationcard authorizing the deduction of union dues,and that af-terReynoso allegedly informed Samples that he had filledout such paper and had it with him,Samples told Reynosoto return to work the next day and"maybe"he would havea job.'7CfWilliam Penn Broadcasting Co,93 NLRB 1104, and 94 NLRB 11758 In connection with Reynoso, I find General Counsel has not establishedby a preponderance of the probative and substantial evidence that CheriMay was an agent of Respondent other than that she was authorized to giveContinued 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDInote that Reynoso testified at one place that Samplestold him to report at 7 in the morning and "maybe I wouldbe hired." Shortly thereafter, he testified that Samples toldhim to be in the next day at 7 a.m. and he did not go in thenext day to report because he was afraid that if he took thenext day off to report at 7 a.m., he would lose the job atwhich he was then working. He had been told bySamplesthat if he didn't report to work the next day he should just"forget about the job."I do not believe that Reynoso intentionally told any mis-truths, but I credit the testimony of Cheri May, who im-pressed me as a truthful witness, who was much more alertthan Reynoso and who impressed me further as remember-ing what happened between Reynoso and her in vivid de-tail.Reynoso testified that on September 25 he talked toKennington about a job and Kennington offered him ajobas a polisher at $3.20 an hour to start; Reynoso told Ken-nington that he would "think it over" and Kennington toldhim he would fill out the form for Reynoso's physical andhe advised Reynoso that he could have the rest of the dayand the next day to think about whether he wanted the jobAccording to Reynoso, he went home and then decided totake the job. He returned to the plant that day and pickedup the slip for his physical examination from May, andthereafter returned to the plant and gave the report on hisphysical to May, who then gave him a bunch of papers tosign. She allegedly told him that he had to sign those pa-pers before he went to work "because it is for the Union,before you start to work or you won't be hired." I find Mayhad authority to give him papers for his signature, but didnot have authority to tell him that he wouldn't be hired ifhe didn't sign a paper for a union.' He took the papershome with him.10 He took care of his children, and called,presumably, May and said he had to babysit and wouldbring the papers back the next morning, and was told, pre-sumably by May, that that would be all right. ThenReynoso's father came home and Reynoso filled out thepapers. He does not thinkany cards he signed had any nameof a union on it.He then went to Respondent's plant andagain had a conversation with May. I find the record doesnot establish that she was authorized to say anything tohim about why he did or did not get the job. He told Mayhe had all the papers with him. According to him, he spoketo Jack Samples on the phone and Samples told him thatthey didn't hire him "because something about the unionpapers, that I didn't want to sign them." He allegedly toldSamples he had all the papers right there and was ready togo to work. After he unsuccessfully tried to reach Kenning-ton on the phone, he again spoke to Jack Samples andSamples told him "maybe if I come back tomorrow morn-ing at 7, I could get the job." Reynoso allegedly told him"okay." He then went home and according to him, since hewas already working at another place, and since he hadalready missed 1 day of work, "If I missed another day, Imight lose that job too and I couldn't risk losing that jobpreemployment packages including union dues deduction authorizationcards to employees for signature, after they were hired9 I further find she made no such statement10 "I can't read or spell too good "on a `maybe', because he told me maybe I would get thejob."He didn't return to Respondent's plant the nextmorning.Kennington was Jack Samples' superior. According toReynoso, Kennington did not saymaybe hewould have thejob.According to Reynoso, Kennington apparently toldhim he had the job if he passed the physical.I credit Jack Samples' testimony that he did not tellRey-noso anything to the effect that he would not have a jobwith Respondent because he did not get his paper work inor because he did notsign a uniondeduction card or thathe wouldn't have a job because of any union activities orbecause he refrained from engaging in any union activities.I further credit his testimony that it was only after Reynosofailed to show up for work that he found out Reynoso wasnot coming to work. I find Reynoso's understanding ofEnglish was not very good.Ido not credit Reynoso's testimony that Samples toldhim hewasn'tgoing to get hired because he didn't sign acard for the Furniture Workers. Reynoso emphatically tes-tified thathe never told anyone he didn'twantto sign a cardfor the FurnitureWorkers.No one told him that he shouldsign the union dues checkoff authorization cards accordingto him. In fact, he testified that he never signed such acard. Threelineslater, he testified that May told him that ifhe didn't sign such a card, he wouldn't be hired and twolineslater, he testified hesignedit at home which he allegedhe had told May he was going to do. I don't see how hecould deny that he ever signed the union dues checkoffauthorization card and almost immediately thereafter testi-fy that he signed it. According to Reynoso, Samples neverasked him if he had ever signed the union card. Instead,Reynoso told Samples that he "had signed all the papers."After apparently testifying that Samples did not ask him ifhe had signed the union card and that he had merely vol-unteered that he had signed all the papers, he quotes JackSamples as saying "that I don't want to sign the unioncard." He then testified that Samples said to him that Sam-ples understood Reynoso didn't want to sign the unioncard and Reynoso told him he already had.It appears to me from the record that Samples' superior,Kennington, according to Reynoso, had already hiredReynoso at $3.20 an hour.A couple of pages later, he quotes Samples as sayingthat, if Reynoso didn't come in at 7 a.m., "just forget aboutthe job." Note that Reynoso doesn't mention the word"maybe" here.11 I do not credit Reynoso's testimony thatwhen May gave him the whole packet of papers to fill outshe selected "a little white card" from them and held it upespecially from the other ones and told him he had to fillthat one out for the Union whosenameshe didn'tmention.If she told him that he had to fill out all the papers she gavehim, I see no need for her selecting a particular card andtelling him that he had to fill that one out. Reynoso testi-fied that he read that card at his home when his dad ar-rived there, and there were just a couple of lines on it and"I really don't remember what it had on it." He testified hedidn'tknowthe nature of it.He testified he understood what11Reynoso did not come in at 7 in the morning PLASTICS PLANT,PLUMBING FIXTURES DIV.the other papers were.12The alleged union card that hereaddid not have the name of the Union on it.I note particularly that on the day that Kennington of-fered him the job in question,his reply to Kennington wasthat he"would think about it."While Reynoso took thephysical arrangedfor byKennington,he never at any timethereafter spoke to Mr.Kenningtondirectly.Later in his testimony,he gave hearsay testimony thathis brother,Ralph,in the afternoon of September 26, toldhim that Foreman Vega had told him that Samples hadsaid he didn'thave a job"because I have mouthed off toChen."I find that Reynoso in his testimony testified that insome instances he never told anyone he didn'twant to signa card for the Union and that no one, outside Cheri, at anytime,told him to sign a union dues checkoff authorizationcard.And he further testified that, by September 26, hehad never signed a union dues checkoff authorization cardsaying "you mean where they take money away fromyou?" While he testified that he never signed such card,very shortlythereafter Cheri allegedly told him that, if hedidn't sign it,he wouldn't be hired and he took it home andsigned it and according to him he told Samples on thephone that he had already signed it.In light of the entire record,particularly with referencetoTony Reynoso,Iconclude that General Counsel hasfailed to establish by a preponderance of the probative andsubstantial evidence that Respondent violated Section8(a)(3) or(1) of the Act with respect to Reynoso.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPONCOMMERCEThe Respondent'sactivities set forth in section IIIabove,occurring in connection with the operations of Re-spondent described in section I, above,have a close, inti-mate,and substantial relation to trade,traffic, and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found Respondent has engaged in certain unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuatethe policies of the Act.It shall be recommended that Respondent cease and de-sist from assisting the Furniture Workers or any other la-bor organization;discriminating against employees;inter-fering with,restraining, or coercing its employees in theexerciseof their rights guaranteed by Section 7 of the Act;recognizing or contracting with the Furniture Workers un-less and until such union is certified as exclusive bargain-ing representative by the Board;giving effect to the Sep-tember 10 contract with the Furniture Workers, or anymodification or renewal thereof; or in any other manner12Presumably,at least the Company's book of rules,ifnot the contract635interferingwith,restraining,or coercing its employees intheirSection7 rights becauseRespondent'sviolationsstrike at the heartof the Act.It shall further be recommended that Respondent reim-burse all its present and former employees since May 10,1973, for allinitiation fees, dues, assessments and othermoniespaid tothe Furniture Workers as a condition ofemployment pursuant to the illegal union security agree-ment,with interest at 6 percent,if such monies have beenpaid to theUnion, it being understood that such order willbe applicableonly tothose employees who were not mem-bers of theFurnitureWorkers'union,in good standing, asof the dateof hire byRespondent.It shall further be recommended that Respondent postnotices hereinafterto be set forth.It shall also be recommendedthatRespondent preserveand upon request make available to the Board and itsagents all pertinentpayroll andother necessary recordsneeded to establish how much money, if any,isdue theemployeesfrom Respondent.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make the fol-lowing conclusions of law:1.Respondent is an employer engaged in commercewithin the meaningof the Act.2.Orange County District Council of Carpenters, AFL-CIO, and United Furniture Workers of America, Local1010, AFL-CIO, are,each,labor organizations within themeaningof the Act.3.By recognizing FurnitureWorkers as the exclusivebargaining representative of its employees on September 7,and byentering into,performing, maintaining,and givingforce and effect to the collective-bargaining agreementcontaining a union security clause, since May 10, 1973,when the Furniture Workers did not represent an un-coerced majority of Respondent's employees, Respondenthas violated Section 8(a)(1), (2), and (3) of the Act.4.By soliciting, tacitly or otherwise, employees to signauthorization cards for the Respondent to deduct uniondues from the wages of its employees, Respondent has vio-lated Section 8(a)(1), (2), and(3) of the Act.5.By requiring employees to sign a statement in whichthey agree to read Respondent's contract with the Furni-tureWorkers within 2 days of receipt of such statement,"as a condition of employment,"Respondent violated Sec-tion 8(a)(1), (2), and (3) of the Act.6.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.7.Respondent's unfair labor practices set forth aboveaffect commerce within the meaning of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record herein, and pursuant to Section10(c) of the Act, I recommend that the Board issue thefollowing- 636DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER 13The Respondent, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Assisting the Furniture Workers, or any other labororganization, by recognizing or by entering into a collec-tive-bargaining agreement with the Furniture Workers orany other labor organization, at a time when the labor or-ganization does not represent a majority of Respondent'semployees, because, at the time of such recognition andcontract,Respondent was neither engaged in its normallevel of operations nor did its complement of employeesrepresent a reasonably to be anticipated complement ofemployees.(b) Interfering with, restraining, or coercing employees,or prospective employees, in any other manner in the exer-cise of their rights to self-organization, to form, join, orassist labor organizations, to bargain collectively throughrepresentatives of their own free choice, and to engage inother concerted activities for the purpose of collective bar-gaining and other mutual aid and protection, or to refrainfrom any or all such activities except to the extent that suchrights may be affected by an agreement requiring member-ship in a labor organization, as a condition of employmentas authorized in Section 8(a)(3) of the Act.(c)Recognizing or contracting with the FurnitureWorkers unless and until the Furniture Workers are certi-fiedby the Board as the majority representative ofRespondent's employees.(d)Giving effect to or performing, maintaining, or giv-ing force to its September 10, 1973, contract with the Fur-nitureWorkers or any modification or renewal thereof orany superseding agreement, except that any benefits now13 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 10248 of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposesenjoyed by Respondent's employees are not to be dimin-ished by such action on the part of Respondent.(e)Requiring employees to agree to read a union con-tract "as a condition of employment."2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Reimburse its present and former employees for allinitiation fees and assessments and other monies, if any,paid to the Furniture Workers as a condition of employ-ment, since September 10, 1973, with 6-percent interest, itbeing understood that this does not apply to those employ-ees who were members of the Furniture Workers, in goodstanding, as of the date of hire by Respondent.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all recprds necessary toanalyze the amounts of backpay due under the terms ofthisOrder, if any.(c)Post at its offices in La Habra, California, copies ofthe attached notice marked "Appendix." 14 Copies of thenotice, on forms provided by the Regional Director forRegion 21, after being duly signed by an authorized repre-sentative of the Respondent, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that the notices are not altered, de-faced, or covered by any other material.(d)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"